


110 HR 1995 IH: Tulsa-Greenwood Race Riot Claims

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1995
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Conyers (for
			 himself and Mr. Nadler) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide a mechanism for a determination on the merits
		  of the claims brought by survivors and descendants of the victims of the Tulsa,
		  Oklahoma, Race Riot of 1921 but who were denied that
		  determination.
	
	
		1.Short titleThis Act may be cited as the
			 Tulsa-Greenwood Race Riot Claims
			 Accountability Act of 2007.
		2.FindingsThe Congress makes the following
			 findings:
			(1)In 1921, Greenwood
			 (a community in Tulsa, Oklahoma) was one of the most prosperous African
			 American communities in the United States. Serving over 8,000 residents,
			 Greenwood’s commercial district was known nationally as the Negro Wall
			 Street. The community boasted two newspapers, over a dozen churches,
			 and hundreds of African American-owned businesses.
			(2)On the evening of May 31, 1921, the African
			 American Greenwood community of Tulsa, Oklahoma, was ravaged by a white mob. By
			 the conclusion of the riot at midday, June 1, virtually every building in a
			 42-square-block area of the community—homes, schools, churches, and
			 businesses—was burned to the ground and thousands were left homeless. Over
			 1,200 homes were destroyed. Every church, school, and business in Greenwood was
			 set on fire. Approximately 8,000 African Americans were left homeless and
			 penniless. Unable to rebuild, thousands of residents spent the winter of
			 1921-1922 in tents.
			(3)Credible evidence
			 supports the belief that up to 300 African Americans were killed during the
			 riot. As many victims were buried in unmarked graves, an exact accounting is
			 impossible.
			(4)In the wake of the
			 white mob destruction of the Greenwood District, a State-convened grand jury
			 officially placed responsibility for the violence on the African-American
			 community, exonerating whites of all responsibility. Neither the State nor the
			 city undertook any investigations or prosecutions, and documents relating to
			 the riot vanished from State archives. Ultimately, no convictions were obtained
			 for the incidents of murder, arson, or larceny connected with the riot.
			(5)None of the more
			 than 100 contemporaneously filed lawsuits by residents and property owners in
			 Greenwood were successful in recovering damages from insurance companies to
			 assist in the reconstruction of the community. After the city attempted to
			 block their redevelopment efforts, victims were forced to rebuild with their
			 own resources or abandon the community.
			(6)State and local
			 governments suppressed or ignored issues and claims arising from the 1921 riot,
			 effectively excising it from collective memory, until the Oklahoma Legislature
			 created a commission to study the event in 1997. The commission’s February 28,
			 2001, report uncovered new information and detailed, for the first time, the
			 extent of involvement by the State and city government in prosecuting and
			 erasing evidence of the riot (Okla. Stat. Tit. 74 Section 8000.1 (West
			 2005)).
			(7)The documentation
			 assembled by The 1921 Tulsa Race Riot Commission provides strong evidence that
			 some local municipal and county officials failed to take actions to calm or
			 contain the situation once violence erupted and, in some cases, became
			 participants in the subsequent violence, and even deputized and armed many
			 Whites who were part of a mob that killed, looted, and burned down the
			 Greenwood area.
			(8)Based on new
			 information contained in the report, the Greenwood claimants filed suit,
			 pursuant to the laws codifed in sections 1981, 1983, and 1985 of title 42 of
			 the United States Code and the 14th amendment, seeking damages for the injuries
			 sustained in the riot as a result of the government’s involvement. Their claims
			 were dismissed as time barred by the court, and so were not determined on the
			 merits. 382 F.3d 1206 (10th Cir. 2004), rehrg en banc denied (with dissent),
			 391 F. 3d 1155 (10th Cir. 2004), cert denied Alexander v. State of Oklahoma,
			 544 U.S. 1044 (2005).
			3.Determination on
			 merits for Greenwood claimants
			(a)In
			 generalAny Greenwood claimant who has not previously obtained a
			 determination on the merits of a Greenwood claim may, in a civil action
			 commenced not later than 5 years after the date of the enactment of this Act,
			 obtain that determination.
			(b)Intent of
			 Congress as to remedial nature of sectionIt is the intent of
			 Congress that this section be liberally construed so as to effectuate its
			 remedial purpose of giving a full determination on the merits for each
			 Greenwood claim denied that determination.
			(c)DefinitionsIn
			 this Act—
				(1)the term
			 Greenwood claimant means an individual who filed a discrimination
			 complaint arising from conduct connected to the May 31, 1921, race riot in
			 Tulsa, Oklahoma; and
				(2)the term
			 Greenwood claim means a complaint filed in the Alexander v. State
			 of Oklahoma litigation that was dismissed as time barred by the Federal
			 court.
				
